DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2. 	The information disclosure statement (IDS) submitted on 05/22/2019 regarding Non-Patent Literature (NPL) entries corresponding to block 4 is missing a date (with at least the year). Non-Patent Literatures with lines drawn through blocks 1-4 are considered with examiner’s initials in blocks 1-4 in the newly attached IDS dated 05/03/2022. The at least month and year, i.e., April, 2014 corresponding to block 4 correctly inserted. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements dated 05/22/2019, 05/22/2020, and 05/03/2022 are being considered by the examiner.
Allowable Subject Matter
3. 	Claims 1-20 are allowed over the prior art of record.
4. 	The following is an examiner’s statement of reasons for allowance: 
5. 	Regarding claim 1, the prior art of record fail to teach either singly or in combination an apparatus for converting measured photo-events from a format according to two spatial coordinates and one temporal coordinate into a format according to three spatial coordinates, the apparatus comprising: a graphics processing unit configured to provide a Gaussian displacement list forming a filter corresponding to a three- dimensional (3D) Gaussian distribution, the filter arranged as a list of array locations to be incremented, and a weight list specifying an amount by which to increment values based on arrival times, arrange the first array of photo-events as a list of measured photo-events, convolve the Gaussian displacement list with the list of measured photo-events to produce a convolution output, provide weights for blocking loss compensation according to a time of arrival of the measured photo-events, and apply the weights for blocking loss compensation to the values within the convolution output to produce a density point cloud. 
6. 	Regarding claim 11, the prior art of record fail to teach either singly or in combination a method for converting measured photo-events from a format according to two spatial coordinates and one temporal coordinate into a format according to three spatial coordinates, the method comprising: providing a Gaussian displacement list forming a filter corresponding to a three-dimensional (3D) Gaussian distribution, the filter arranged as a list of array locations to be incremented, and a weight list specifying an amount by which to increment array values based on arrival times; arranging the first array of photo-events as a list of measured photo-events; convolving the Gaussian displacement list with the list of measured photo-events to produce a convolution output; provide weights for blocking loss compensation according to a time of arrival of the measured photo-events; and applying the weights for blocking loss compensation to the values within the convolution output to produce a density point cloud.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
8. 	US 2016/0266243 to Marron discloses (fig. 1A) a laser (101) configured to pulse laser light (102) illuminating at least one object (103); a Geiger-mode avalanche photodiode (GMAPD) array (106) positioned to receive photons (104) from portions of the laser light (104) reflected off the at least one object (103), and configured to output, for each pulse of the laser light (102), (paragraphs [0016]-[0017]), (fig. 2) a first array of photo-events (203) representative of portions of the reflected light (104) incident on the GMAPD array (106), (paragraph [0020]). To the contrary, Marron is not concern with a graphics processing unit configured to provide a Gaussian displacement list forming a filter corresponding to a three- dimensional (3D) Gaussian distribution, the filter arranged as a list of array locations to be incremented, and a weight list specifying an amount by which to increment values based on arrival times, arrange the first array of photo-events as a list of measured photo-events, convolve the Gaussian displacement list with the list of measured photo-events to produce a convolution output, provide weights for blocking loss compensation according to a time of arrival of the measured photo-events, and apply the weights for blocking loss compensation to the values within the convolution output to produce a density point cloud.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/Examiner, Art Unit 2878   




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878